Citation Nr: 1612993	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-29 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a general apportionment of the Veteran's compensation benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This is a simultaneously contested claim and notice must be sent to all interested parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that additional action is required prior to appellate review.  In a March 2016 brief the Veteran's representative asserted that there was no evidence that the Veteran and the appellant were legally married and that the Veteran had reported he had divorced the appellant in June 2007.  The Board notes that a marriage certificate shows the Veteran and the appellant were married in Nevada in July 2001, that a May 2008 statement from the Superior Court of California revealed no records under the parties names, and that in her November 2011 VA Form 9 the appellant reported that she had not been notified of a divorce action by the Veteran.  In light of the conflicting evidence as to current marital status, the Board finds that clarification is required.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide evidence demonstrating that he and the appellant are not currently married.  

2.  Thereafter, the AOJ should address the issue on appeal.  The appellant, the Veteran, and their representatives should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

